Citation Nr: 0122503	
Decision Date: 09/14/01    Archive Date: 09/19/01

DOCKET NO.  00-18 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

1.  Entitlement to an increased evaluation for service-
connected traumatic arthritis of the right knee currently 
rated as 10 percent disabling.

2.  Entitlement to an increased evaluation for service-
connected traumatic arthritis of the left knee currently 
rated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. A. Blake, Associate Counsel


INTRODUCTION

The veteran served on active duty for training from September 
1985 to April 1986. 

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Boise, Idaho.  In the decision the veteran was 
denied an increased evaluation for his service-connected knee 
disabilities.


REMAND

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000). 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The new legislation requires the VA to make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claim for a benefit under a law 
administered by the Secretary.  It specifically provides that 
VA is required to make reasonable efforts to obtain relevant 
governmental and private records that the claimant adequately 
identifies and, when required, authorizes release to VA.  Id. 

In this regard the veteran noted in a May 2000 statement that 
he was unable to work because of his service-connected knee 
disabilities and that he was in receipt of disability 
benefits from the Social Security Administration (SSA); there 
is no indication that he received such benefits for a non-
service connected disability.  No SSA decision, or pertinent 
records considered in connection with the veteran's SSA 
claim, appears in the claims file.  Nor does it appear that 
such records have been requested.  Although SSA records are 
not controlling for VA determinations, such are potentially 
probative of the severity of the veteran's disability and 
should be associated with the file prior to adjudication. See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. 
Derwinski, 1 Vet. App. 413, 417 (1991).  A remand is required 
for compliance with the notice and duty to assist provisions 
contained in the VCAA.  See VCAA, 38 U.S.C.A. §§ 5100 et seq. 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

Accordingly, this claim is returned to the RO for the 
following:

1.  The RO should contact SSA and obtain 
clarification as to whether or not the 
veteran is receiving SSA disability 
benefits and, if so, the RO should obtain 
from the SSA the records pertinent to the 
veteran's claim for SSA benefits as well 
as the medical records relied upon 
concerning that claim.  Attempts to 
obtain such records should be documented 
in the claims file.  If the RO is unable 
to obtain the appropriate records and/or 
information, it should follow the proper 
notification and duty procedures under 
the VCAA.

2.  If any additionally received 
information, particularly any SSA records 
and examinations, indicates another VA 
examination is warranted, the veteran 
should then be afforded such an 
examination to determine the severity of 
the current service-connected right and 
left knee disorders.  The claims folder 
and a copy of this remand should be made 
available to the physician for review in 
conjunction with the examination, and the 
examiner should acknowledge the receipt 
and review of both the remand and the 
claims folder in any examination report 
generated as a result of this remand.  
The examiner should also record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
functional limitations, if any, caused by 
the veteran's service-connected 
disabilities, in particular limited 
movement due to pain, weakened movement, 
excess fatigability, and incoordination 
upon use.  The examiner must comment upon 
whether there exists any clinical 
evidence supportive of the veteran's 
subjective complaints.

3.  The veteran is put on notice that 
failure to report for a scheduled 
examination may lead to the denial of his 
claim.  38 C.F.R. § 3.655 (2000).

4.  The RO must also review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West Supp. 2001) and implementing 
regulations (Duty to Assist, 66 Fed. Reg. 
45620 et seq. (August 29, 2001) (to be 
codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)) 
is completed.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
to ensure that such is adequate for 
appellate review.  The RO is advised that 
where the remand orders of the Board or 
the United States Court of Appeals for 
Veterans Claims (Court) are not complied 
with, the Board errs as a matter of law 
when it fails to ensure compliance, and 
further remand will be mandated. Stegall 
v. West, 11 Vet. App. 268 (1998).  After 
any indicated corrective action has been 
completed, the RO should again review the 
record and re-adjudicate the veteran's 
claim. 

6.  A supplemental statement of the case 
should be furnished to the veteran and he 
should be given the opportunity to 
respond thereto.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations, not previously provided, 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).

